  Case 18-12090         Doc 53        Filed 11/02/18 Entered 11/02/18 10:42:46        Desc Main
                                        Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 18 B 12090
         Candace Sofiya Beverly,                )     HON. A. Benjamin Goldgar
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

       Please take notice that on November 27, 2018, at 9:30 a.m. I shall appear before the Honorable
A. Benjamin Goldgar in Courtroom 642 of the United States Bankruptcy Court, Everett McKinley
Dirksen Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion
and you may appear if you so choose.




                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that she transmitted a copy of this notice and the
attached motion to the attached service list via regular U.S. Mail with postage prepaid from the
mailbox located at 20 S. Clark Street, Chicago, IL 60603 on November 2, 2018.


/s/ Brenda Likavec ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local    18-12090
                       noticing           Doc 53 U.S.Filed  11/02/18
                                                       Bankruptcy Court Entered 11/02/18 10:42:46      Desc Main
                                                                                            Chaney, Angel
0752-1                                                 Document
                                                 Eastern Division       Page 2 of 4         605 E 71st St.
Case 18-12090                                     219 S Dearborn                           Chicago IL 60619
Northern District of Illinois                     7th Floor                                KEYNOTE CONS
Chicago                                           Chicago, IL 60604-1702                   1501 West Dundee
Fri Nov 2 10:25:47 CDT 2018                                                                Buffalo Grove Illinois 60089-4006
Chase                                             Chase Card Services                      Chicago State University
3780 Old Norcross Rd                              201 North Walnut Street                  9501 S King Dr
Duluth Georgia 30096-1742                         Attn: Mark Pascale                       Chicago IL 60628-1598
                                                  Mail Stop DE-1-1406
                                                  Wilmington DE 19801-2920

City of Chicago                                   City of Chicago - Parking                City of Chicago Department of Finance
Department of Revenue                             Department of Revenue                    c/o Arnold Scott Harris P.C.
Bureau of Parking Bankruptcy                      PO Box 88292                             111 W Jackson Blvd Ste 600
121 N LaSalle St Room 107A                        Chicago Illinois 60680-1292              Chicago, IL 60604-3517
Chicago IL 60602-1232

Commonwealth Edison Co                            Commonwealth Edison Company              Comptroller State of Illinois
3 Lincoln Center                                  Attn: Bankruptcy Department              PO Box 21937
Attn: Bankruptcy Section                          1919 Swift Drive                         Chicago IL 60621-0937
Oak Brook Terrace IL 60181-4204                   Oakbrook Terrace, IL 60523-1502


Cook County Clerk                                 DEPT OF EDUCATION/NELN                   Department of the Treasury
118 N Clark St                                    121 S 13TH ST                            Internal Revenue Service
Fl 4                                              LINCOLN Nebraska 68508-1904              P.O. Box 7346
Chicago Illinois 60602-1413                                                                Philadelphia PA 19101-7346


HARVARD COLLECTION SER                            KEYNOTE CONS                             Navient
4839 ELSTON AVE                                   1501 West Dundee                         PO Box 9640
CHICAGO Illinois 60630-2589                       Buffalo Grove Illinois 60089-4006        Wilkes Barre Pennsylvania 18773-9640



Navient Solutions, LLC. on behalf of              Pullman Wheelworks                       State Collection Inc.
United Student Aid Funds, Inc.                    901 E 104th St                           628 North St
GLHEC and Affiliates                              Chicago Illinois 60628-3093              Geneva Illinois 60134-1356
PO BOX 8961
Madison, WI 53708-8961

U.S. Department of Education C/O Nelnet           Angelica Harb                            Brenda Ann Likavec
121 South 13th Street, Suite 201                  The Semrad Law Firm, LLC                 The Semrad Law Firm, LLC
Lincoln, NE 68508-1911                            20 S. Clark Street, 28th Floor           20 S Clark
                                                  Chicago, IL 60603-1811                   28th Floor
                                                                                           Chicago, IL 60603-1811

Brittney Mansfield                                Candace Sofiya Beverly                   Marilyn O Marshall
The Semrad Law Firm, LLC                          10155 S State Street                     224 South Michigan Ste 800
20 S Clark St.                                    Suite 111                                Chicago, IL 60604-2503
28th Floor                                        Chicago, IL 60628-2044
Chicago, IL 60603-1811

Patrick S Layng                                   End of Label Matrix
Office of the U.S. Trustee, Region 11             Mailable recipients      27
219 S Dearborn St                                 Bypassed recipients       0
Room 873                                          Total                    27
Chicago, IL 60604-2027
 Case 18-12090         Doc 53      Filed 11/02/18 Entered 11/02/18 10:42:46          Desc Main
                                     Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 18 B 12090
         Candace Sofiya Beverly,              )       HON. A. Benjamin Goldgar
                                              )       CHAPTER 13
         DEBTOR.                              )

                                  MOTION TO MODIFY PLAN

NOW COMES the Debtor, Candace Sofiya Beverly, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13
Plan, Debtor states the following:

         1. On April 25, 2018, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On September 11, 2018, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

         3. The proposed Chapter 13 Plan allows for secured creditors to be paid 100% of their

            allowed claims, and general unsecured creditors without priority to be paid 10% of their

            allowed claims.

         4. The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $200.00 monthly for 36 months.

         5. Debtor has recently relocated and is out of work and needs time to find a new job.

         6. Debtor wants to suspend payments for October, November and December to catch up

            while she gets settled.

         7. Debtor respectfully requests this Honorable Court suspends payments for October

            2018, November 2018 and December 2018 and for payments to resume January 2019.

         8. Debtor further requests this Honorable Court defer the current plan default to the end

            of the plan of reorganization.
  Case 18-12090       Doc 53     Filed 11/02/18 Entered 11/02/18 10:42:46         Desc Main
                                   Document     Page 4 of 4


       9. Debtor is in a position to proceed with the instant case.

       10. Debtor filed the instant case in good faith and intends to complete the plan of

           reorganization.



       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order to suspend payments for October 2018,

           November 2018 and December 2018 and for payments to resume January 2019; and

       B. That this Honorable Court enter an Order deferring the current plan default to the end

           of the Chapter 13 Plan of reorganization; and

       C. For such other and further relief as the Court deems fair and proper.



Respectfully submitted,

/s/ Brenda Likavec ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
